Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 12,1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a food service supervisor at a nursing home. She took a vacation and then a leave of absence following a fatal accident which killed a fellow employee. As the result of claimant’s failure to return to her job from this leave of absence, the Board disqualified claimant from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence.
At the hearing, the employer’s representatives testified that claimant went on vacation and then a leave of absence commencing September 16, 1994. Claimant obtained numerous extensions of this leave of absence and was scheduled to return to work on January 8, 1995. When claimant requested another extension, she was advised by letter that if she did not report to work on January 9, 1995, she would be terminated. She did not report to work on the date specified. Claimant testified that she did not receive a prompt response to her last request for an extension of her leave of absence and did not report to work because she assumed it had been granted. She stated that she received the letter after January 9, 1995 and would have reported to work on January 9, 1995 if she had received the letter in time. Inasmuch as claimant’s testimony presented a question of credibility for the Board to resolve (see, Matter of Rios [Pine Hill Trailways—Sweeney], 228 AD2d 760), we find that substantial evidence supports the Board’s decision.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.